          Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LORRAINE M. DURST,                       :
Plaintiff,                               :    CIVIL ACTION
                                         :
      v.                                 :
                                         :    NO. 19-2101
                                         :
ANDREW SAUL,1                            :
Commissioner of Social Security,         :
Defendant.                               :
                                         :
                               MEMORANDUM OPINION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                            September 11, 2020

       This action was brought pursuant to 42 U.S.C. § 405(g), seeking judicial review of the final

decision of the Commissioner of the Social Security Administration (the “Commissioner”), which

denied the application of Lorraine M. Durst (“Plaintiff” or “Durst”) for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 301, et seq. (the “Act”).

Presently before the Court is “Plaintiff’s Brief and Statement of Issues in Support of Request for

Judicial Review” (“Pl. Br.”) (Doc. 16) and “Defendant’s Response to Request for Review of

Plaintiff” (“Def. Br.”) (Doc. 17), and “Plaintiff’s Reply Brief” (Doc. 20), together with the record

of the proceedings before the Administrative Law Judge (“ALJ”) (Doc. 11). Plaintiff “seeks

reversal of the adverse portion of the final decision of Defendant Commissioner denying Plaintiff's

application for Supplemental Security Income benefits (“SSI”).” (Pl. Br. at 1). The Commissioner




1
 Andrew Saul became the Acting Commissioner of Social Security on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul should be substituted for the former
Acting Commissioner, Nancy A. Berryhill, as the defendant in this action. No further action need
be taken to continue this suit pursuant to section 205(g) of the Social Security Act. 42 U.S.C. §
405(g).



                                                 1
          Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 2 of 18




seeks the entry of an order affirming the decision of the ALJ. (Def. Br. at 2). For the reasons set

out below, we will deny Plaintiff’s request for review and affirm the decision of the ALJ.

I.     FACTUAL AND PROCEDURAL HISTORY

       This matter is the second civil action that Durst has brought in this Court relating to her

application for SSI. The current appeal arises from the ALJ’s March 15, 2019 decision, finding

that prior to March 11, 2019 Durst was “not disabled” and following that date is “disabled.” (R.

1919, Finding No. 11). We now describe Durst’s application for benefits and the history of her

administrative and district court processes.

       A. Factual History

       We set out pertinent facts and information from the record in our Report and

Recommendation on this case previously, which was approved and adopted:2

                        Durst protectively filed the application giving rise to this
               litigation on December 5, 2012. (R. 417.) She was 48 years old.
               (Id.) She was educated to the eighth grade and had limited previous
               work as a housekeeper. (R. 422.) She had a history of prostitution
               and drug and alcohol abuse. (R. 37-38, 45-46.) In January 2014,
               she became a participant in the Project Dawn Court, a diversionary
               program of the Philadelphia Municipal Court for women who had
               multiple prostitution arrests. (R. 1886.) In March 2014, she violated
               the terms of her probation, but then got sober before spending a few
               weeks at a rehabilitation center and then at Fresh Start, a home for
               women recovering from drug and alcohol abuse. (R. 36, 1862, 1883,
               1886-87.) As of the date of her hearing in November 2014, she was
               living with her sister and her sister’s grandsons. (R. 35.) She has
               asserted an onset date of March 7, 2014. (R. 34.)3




2
 The forthcoming footnotes are from the original, as they are part of the quoted Report and
Recommendation.
3
  In her original benefits application, she asserted an onset date of July 31, 2006. (R. 417.) During
the hearing, she amended this date to March 7, 2014, to reflect the last date she abused alcohol or
used drugs. (R. 33-34.)



                                                 2
          Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 3 of 18




                        In a disability report filed with her application, she reported
               that her ability to work was limited by her chronic hepatitis C,4
               anxiety, depression, stress disorder, and osteomyelitis. (R. 421.)5
               She also has a diagnosis of HIV positive, which her care providers
               assessed as AIDS. (R. 40-41, 1671-1752, 1847-82.)6 There are also
               records pertaining to lumbar pain, a history of osteomyelitis,7 and
               knee pain. (R. 49-51, 1570.)
                        In 2003, 2008, and 2011, Durst had three prior hearings
               before three different ALJs for previous separate social security
               applications. (R. 12.)8 Each of these resulted in an unfavorable
               decision. (Id.) A review of the decisions from these claims shows
               that, at least as far back as 2008, Durst asserted that her ability to
               work was limited by lumbar spine impairments, hepatitis C, anxiety,
               and depression. (R. 92.)
                        [In] Dr. Haresh Punjabi’s February 2013 consultative
               examination, . . . he evaluated Durst’s “ability to perform work-
               related physical activities.” (R. 1560-71.) He opined that in an eight
               hour day, she could stand and walk for one hour or less, sit for four
               hours, and was limited in pushing and pulling with her lower
               extremity. (R. 1560.) He attributed these limitations to “vague
               lower back pain.” (Id.) He examined the range of motion in her

4
  We understand that chronic hepatitis C infections may be asymptomatic for certain individuals
at different time periods, but we also understand that by June 2014 Durst began showing symptoms
of the disease. On June 13, 2014, nurse practitioner Grace Paik recommended that she begin
treatment after a liver scan showed infection. (R. 1742.)
5
  This Function Report is undated but it followed a field office report on the application that is the
subject of this litigation. Based upon its proximity to pertinent documents, we assume this was
filed with her December 2012 application.
6
 AIDS (acquired immunodeficiency syndrome) is the last stage of an HIV infection. What are HIV
and AIDS?, HIV.GOV https://www.hiv.gov/hiv-basics/overview/about-hiv-and-aids/what-are-hiv-
and-aids (last visited March 12, 2018). AIDS is “the stage of HIV infection that occurs when your
immune system is badly damaged and you become vulnerable to opportunistic infections. When
the number of your CD4 cells falls below 200 cells per cubic millimeter of blood…, you are
considered to have progressed to AIDS.” (Id.)
7
  Osteomyelitis is “an infection in a bone. Infections can reach a bone by traveling through the
bloodstream or spreading from nearby tissue. Infections can also begin in the bone itself if an
injury exposes the bone to germs…. Most people require surgery to remove parts of the bone that
have died—followed by strong antibiotics, often delivered intravenously, typically for at least four
to six weeks.           Osteomyelitis, MAYO CLINIC https://www.mayoclinic.org/diseases-
conditions/osteomyelitis/symptoms-causes/syc-20375913 (last visited March 19, 2018.)
8
 She also appears to have filed a claim in 2005, but that claim was dismissed by an ALJ “due to
abandonment of her claim, as she did not appear at the hearing.” (R. 12.)

                                                  3
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 4 of 18




              joints, spine, and limbs, and performed a physical evaluation,
              ultimately assessing that she has “possible DJD [degenerative joint
              disease], lumbosacral area, also has history of osteomyelitis in that
              area even though she is not very clear… hepatitis C in remission
              with no symptoms [and] severe anxiety, depression and
              posttraumatic stress disorder.” (R. 1562-70.)
                       As the record before us indicates, Durst had been seeing a
              therapist at Comhar, Inc.9 since 2007. (R. 1824.) She saw the
              therapist, Kandie Witherspoon, weekly, and a nurse practitioner,
              Christina Kusher, who managed her medications, monthly. (R. 41-
              42.) She discussed her anger, anxiety, and sleeping issues with
              Witherspoon. (R. 1800-09.) The therapy also addressed Durst’s
              need for sobriety and the loss of two of her children—one from
              sudden infant death syndrome and one from an overdose—and a
              niece, who also overdosed. (R. 37, 1597, 1602.)
                       Durst was diagnosed with HIV on March 21, 2014 while at
              county prison. (R. 1683.) She began treatment with the Jonathan
              Lax Center on March 31, 2014 with Grace Paik, a nurse practitioner.
              (R. 1683-88.) Her first blood test showed a CD4 count10 of 156. (R.
              1689-91.) She began taking antiretroviral medication, and remained
              on it through at least October 2014, the most recent treatment record
              from the Lax Center. (1707, 1866.)
                       Durst began treatment at the Wedge Medical Center in July
              2014 upon a referral from her probation officer “for her cocaine and
              alcohol dependence after an arrest for prostitution.” (R. 1841.) The
              physician who conducted her intake recommended that she continue
              seeing her Comhar therapist and taking her medication, and that she
              participate in an intensive outpatient program at Wedge. (Id.) She
              did so, and at the time of the hearing was attending three-hour
              intensive outpatient group therapy sessions three days a week as
              well as weekly individual therapy sessions at Wedge. (R. 42-44.)
              This treatment was focused largely on drug rehabilitation. (Id.)

9
  Comhar is a “comprehensive human services organization… [that] implement[s] community
centers, community living arrangements, co-occurring behavioral health and addiction programs,
services for the Latino community, services supporting individuals with HIV/AIDs, and children
and family services… in the Philadelphia, Montgomery and Northampton County communities.”
COMHAR History, COMHAR, INC. https://www.comhar.org/about (last visited March 19, 2018).
10
   “The CD4 count is like a snapshot of how well your immune system is functioning. CD4 cells
(also known as CD4+ T cells) are white blood cells that fight infection. The more you have, the
better. These are the cells that the HIV virus kills. As HIV infection progresses, the number of
these cells declines. When the CD4 count drops below 200 due to advanced HIV disease, a person
is diagnosed with AIDS. A normal range for CD4 cells is about 500-1,500. Usually, the CD4 cell
count increases as the HIV virus is controlled with effective HIV treatment.” CD4 Count (or T-
cell     count),      HIV/AIDS,       U.S.     DEPARTMENT        OF      VETERANS        AFFAIRS
https://www.hiv.va.gov/patient/diagnosis/labs-CD4-count.asp (last visited March 9, 2018).

                                               4
           Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 5 of 18




                       As part of her participation in the Project Dawn Court, Durst
               was also referred to the Joseph J. Peters Institute, a social service
               agency that specializes in treating sexual abuse. (R. 1883.) A Peters
               physician conducted a psychological evaluation in July 2014, and
               diagnosed her with depressive disorder, posttraumatic stress
               disorder from previous sexual abuses, cocaine dependence, alcohol
               abuse, and opioid abuse. (R. 1883-92.) She then began seeing a
               therapist at Peters twice a week. (R. 45.)

(R. 2019–22) (footnotes in original).

       B. First Hearing

       Durst first applied for SSI on December 5, 2012. (R. 377). Her application was denied,

and she filed a request for a hearing before an ALJ. (R. 215–17). The hearing was held on

November 10, 2014. (R. 29). In a decision issued on January 23, 2015, the ALJ, Janice C.

Volkman, found that Plaintiff was not disabled. (R. 9). She requested review by the Appeals

Counsel. The Appeals Counsel denied her request for review, making the ALJ’s decision the final

decision of the Commissioner. Durst then filed a civil action in federal court pursuant to 42 U.S.C.

§405(g).    The case was assigned to Judge McHugh and referred to us for Report and

Recommendation. On April 16, 2018, Judge McHugh approved and adopted the Report and

Recommendation, ordering that the ALJ’s decision be vacated, and the matter be remanded for

further administrative proceedings. (R. 2017). On June 26, 2018, the Appeals Counsel issued an

order for remand. (R. 2040).

       C. Second and Third Hearings

       There were two hearings held on remand before ALJ Kathleen McDade, on September 26,

2018 and January 23, 2019. (R. 1928, 1955). At both hearings Durst testified and was represented

by counsel. In addition, at the January 23, 2019 hearing a vocational expert (“VE”) testified as

well. (R. 1956). At the January hearing, Durst “amended her alleged onset date of disability to

June 1, 2014.” (R. 1902).



                                                 5
            Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 6 of 18




II.       STANDARD OF REVIEW

          This Court must determine whether substantial evidence supports the Commissioner’s

decision. 42 U.S.C. § 405(g); Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Reefer v. Barnhart, 326 F.3d 376,

379 (3d Cir. 2003). Substantial evidence is “more than a mere scintilla but may be somewhat less

than a preponderance of evidence.” Rutherford, 399 F.3d at 552. The factual findings of the

Commissioner must be accepted as conclusive, provided they are supported by substantial

evidence. Richardson, 402 U.S. at 390 (citing 42 U.S.C. § 405(g)); Rutherford, 399 F.3d at 552.

The review of legal questions presented by the Commissioner’s decision, however, is plenary.

Shaudeck v. Commissioner of Social Security Admin., 181 F.3d 429, 431 (3d Cir. 1999).

III.      DECISION UNDER REVIEW

          In her review on remand, the ALJ had to determine whether Durst was disabled within the

meaning of the Act at any time following the alleged onset date of June 1, 2014. Utilizing the

five-step sequential evaluation process set forth in 20 C.F. R. § 416.920(a), the ALJ found at Step

One that Plaintiff “has not engaged in substantial gainful activity since the date of application.”

(R. 1904, Finding No. 1). At Step Two, she found that since June 1, 2014 Plaintiff “has had the

following severe impairments: Depressive and Anxiety Disorders and PTSD.” (R. 1904, Finding

No. 2). At Step Three, she found that Durst “has not had an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20 CFR

Par 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.929).” (R. 1906, Finding

No. 3).




                                                 6
          Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 7 of 18




       She then assessed Plaintiff’s Residual Functional Capacity (“RFC”), which is defined as

“the most [a claimant] can still do despite [his] limitations.” 20 C.F.R. § 404.1545(a)(1). She made

the following finding:

                       4. After careful consideration of the entire record, the
               undersigned finds that since the amended alleged onset date of
               disability, June 1, 2014, the claimant has the residual functional
               capacity to perform light work as defined in 20 CFR 416.967(b)
               except the work should involve simple routine work, simple
               judgment and decision making; occasional contact with the
               public, occasional interaction with coworkers and supervisors;
               she can occasionally stoop, crouch, kneel, crawl, balance, and
               climb ramps and stairs but cannot climb ladders, ropes, or
               scaffolds; the work should involve few workplace changes such
               that the same duties can be performed at the same station or
               location from day to day; and, should be goal, rather than
               production, oriented meaning any production criteria can be
               made up by the end of the workday or shift.

(R. 1908–07, Finding No. 4). The ALJ then determined at Step Four that Durst “has no past

relevant work.” (R. 1918, Finding No. 5). At Step Five, she determined that “[p]rior to March 11,

2019, the date of adjudication, considering the claimant’s age, education, work experience, and

residual functional capacity, there were jobs that existed in significant numbers in the national

economy that the claimant could have performed.” (R. 1918, Finding No. 9). The ALJ pointed to

the testimony of the VE, who stated that Durst would have been able to perform that jobs of “Bench

assembler,” “Touch Up Painter by Hand,” and “Inspector/ Hand Packager Plastic Products.” (R.

1919). The ALJ further found that “[b]eginning on March 11, 2019, the date of adjudication, the

claimant’s age category changed upon non-mechanical application11 of the Medical-Vocational



11
  This non-mechanical application is described in 20 CFR § 416.963: “We will not apply the age
categories mechanically in a borderline situation. If you are within a few days to a few months of
reaching an older age category, and using the older age category would result in a determination
or decision that you are disabled, we will consider whether to use the older age category after
evaluating the overall impact of all the factors of your case.” Plaintiff’s date of birth is June 2,
1964, which made her 54 years, 9 months, and 10 days old on the date of the ALJ’s March 11,

                                                 7
           Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 8 of 18




Guidelines . . . there are no jobs that exist in significant numbers in the national economy that the

claimant could perform.” (R. 1919, Finding No. 10). Thus, before March 11, 2019 the ALJ made

a finding of “not disabled” and following that date made a finding of “disabled.” (R. 1919, Finding

No. 11).

IV.      DISCUSSION

         Plaintiff asserts four grounds in support of her request for remand. First, she argues that

the ALJ erred in finding her HIV/AIDS to be a non-severe impairment at Step Two. (Pl. Br. at 4).

She then asserts that the ALJ erred in awarding “little weight” to Nurse Practitioner Grace Paik’s

opinion. (Id. at 14). She next claims that the ALJ erred in awarding “little weight” to an opinion

from Nurse Practitioner Christina Kucher and psychotherapist Kandice Witherspoon. (Id. at 17).

Finally, she argues that the ALJ erred in finding Plaintiff able to perform light work, in light of the

Paik’s and Kucher and Witherspoon’s opinions. (Id. at 23).

      A. Claim that the ALJ erred in finding Plaintiff’s HIV/AIDS to be “a nonsevere

         impairment” and that this finding “violated the law of the case” (Pl. Br. at 4)

         Plaintiff argues that the ALJ’s finding that her HIV/AIDS is a non-severe impairment was

in error. We address her argument that the finding violates the “law of the case” first. Then we

discuss whether the ALJ erred in finding that Plaintiff’s HIV/AIDS constitutes a non-severe

impairment.

         1. Law of the case doctrine

         First Plaintiff argues that finding HIV/AIDS to be non-severe contradicts the first ALJ

Judge Janice C. Volkman’s finding in the initial decision that Plaintiff’s HIV/AIDS was severe.



2019 adjudication. This would make her just shy of the definition of “advanced age” as 55 years
old, thus providing for a “non-mechanical” application.


                                                  8
          Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 9 of 18




(Pl. Br at 6). She argues that this “violates the law of the case” doctrine. (Id.). We do not accept

that the doctrine is applicable here where the ALJ’s opinion which constituted the final decision

of the Commissioner was vacated and the district court did not make a finding on this issue. (R.

2017). On remand “the Appeals Council, acting on behalf of the Commissioner, may make a

decision, or it may remand the case to an administrative law judge with instructions to take action

and issue a decision or return the case to the Appeals Council with a recommended decision.” 20

C.F.R. § 416.1483. The ALJ to whom the case is remanded, in this case Judge Kathleen McDade,

then reviews the case without deference to the first ALJ’s opinion. Specifically, the regulation

states that “[a]ny issues relating to your claim may be considered by the administrative law judge

whether or not they were raised in the administrative proceedings leading to the final decision in

your case.” 20 C.F.R. § 416.1483. While the “law of the case doctrine” may be applicable in the

social security context, such is not the case here where the district court vacated the ALJ’s decision

without any findings on this question. See Wiltz v. Comm’r of Soc. Sec. Admin., 412 F. Supp. 2d

601, 609 (E.D. Tex. 2005) (“Plaintiff might have an arguable point had this court earlier approved

the original ALJ’s residual lesser functional capacity finding, and ordered a limited remand for an

unrelated purpose.”); Muse v. Sullivan, 925 F.2d 785, 790 (5th Cir. 1991) (“When the Secretary

remands cases for re-determination, there is no rule of issue preclusion.”). It is not applicable here.

The district court did not make a finding as to whether Plaintiff’s HIV/AIDS is a severe

impairment, and accordingly it is within the purview of the ALJ to make this finding.12 See Arroyo




12
  On this point, on Report and Recommendation, adopted by the district court, stated that “it is
clear that Durst’s HIV/AIDS diagnosis was in the symptomatic stages for at least some portions
of the relevant time period,” and remanded for “further proceedings” in which the ALJ was
instructed to “consider Paik’s opinion in the context of the treatment records of Durst’s HIV/AIDS
and of Durst’s testimony regarding the symptoms she experienced.” (R. 2032).

                                                  9
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 10 of 18




v. Astrue, 347 F. App’x 802, 804 (3d Cir. 2009) (holding that where the district court did not

determine an issue, the law of the case doctrine would not apply).

        2. Claim that ALJ erred in finding HIV/AIDS a non-severe impairment

        Plaintiff argues that the ALJ erred in concluding “that Ms. Durst’s symptomatic HIV/AIDS

did not last more than twelve months, and dismissed it as a nonsevere impairment at Step Two

based on this mistake.” (Pl. Br. at 13). She supported this argument by pointing to the record,

which she says demonstrates that “despite good adherence to Stribild, her CD4 count remained

low throughout 2015. . . Ms. Paik discontinued Stribild and started Ms. Durst on Tivicay and

Truvada on October 28, 2015 (R. 2510). However, Plaintiff’s CD4 count continued to be low.”

(Pl. Br. at 12). She also pointed to diagnoses of “HIV Symptomatic/AIDS” that were reflected in

the record “on April 13, 2015 (R. 2477), April 27, 2015 (R. 2486), June 3, 2015 (R. 2493), June

12, 2015 (R. 2500), October 9, 2015 (R. 2506), October 29, 2015 (R. 2514), November 24, 2015

(R. 2519), January 11, 2016 (R. 2533), April 1, 2016 (R. 2550), and August 5, 2016 (R. 2559).”

(Pl. Br. at 13). Further, Plaintiff linked this impairment to her testimony that “she suffered from

fatigue.” (Pl. Br. at 13).

        In finding that Plaintiff’s HIV/AIDS was a non-severe impairment the ALJ noted that the

symptomatic period of this impairment did not fulfill the duration requirement of a severe

impairment and further that there were no identified functional limitations for a twelve month or

longer period. The ALJ stated that Durst’s “symptomatic HIV/AIDS” continued for a period of

eight months. While Plaintiff has pointed to records that assess her “Symptomatic HIV/AIDS” for

a period of greater than twelve months, this did not demonstrate the severity of the impairment.

The medical records refer to her “viral load” as “undetectable” from October 2014 through October

2015. (R. 2463, 2475). While the ALJ did not go in depth into each record at Step Two, he




                                                10
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 11 of 18




provided greater detail in his RFC evaluation. First, while Plaintiff claims that she was “diagnosed

as HIV Symptomatic/AIDS throughout the period she discussed” (Pl. Br. at 13), the ALJ points

out that “Ms. Paik is not an acceptable medical source able to render a diagnosis or medical

opinion.” (R. 1915). Further, the ALJ states that “the HIV/AIDS symptomatic impression is

consistent with corresponding lab results of record, albeit not for a continuous 12 month period.”

(R. 1915).

       In the severity determination, the ALJ noted the symptoms associated with her HIV/AIDS,

explaining, “[t]urning to the ‘symptoms,’ in addition to low CD4 count, the claimant was

diagnosed with bacterial vaginitis, athlete’s food, an abnormal pap in the form of human

papillomavirus (HPV), latent tuberculosis infection, and pyelonephritis.” (R. 1905). The ALJ

found that “contemporaneous treatment notes did not identify any functional limitations associated

with any of the infections identified; certainly none that would be expected to last for a continuous

period of not less than 12 months,” but rather “these infections were appropriately treated and

remitted or resolved.” (R. 1905). Specifically, as to the HIV/AIDS, the ALJ explained that her

“CD4 count rose and her HIV status returned to asymptomatic within 12 months. Consequently,

the claimant’s asymptomatic HIV and symptomatic HIV/AIDS (regardless of laboratory findings

of CD4 counts and viral loads) cannot be considered severe impairments, as that term is defined

in the regulations.” (R. 1905). Moreover, in addressing limitations the ALJ explained that “[s]he

was able to babysit and carry on routine activities of daily living.” (R. 1905).

       Although the ALJ found Plaintiff’s HIV/AIDS to be a non-severe impairment, Step Two

was resolved favorably for Plaintiff. As the ALJ found a severe impairment and the analysis

continued to Step Three, we do not consider that finding to reflect error. Courts routinely decline

requests for remand based upon an assertion that the ALJ did not identify a particular impairment




                                                 11
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 12 of 18




as “severe” as part of the Step Two discussion where the ALJ otherwise advanced the analysis to

Step Three. See, e.g., Salles v. Commissioner of Social Security, 229 Fed. Appx. 140, 145 n.2 (3d

Cir. 2007) (“Because the ALJ found in [Plaintiff's] favor at Step Two, even if he had erroneously

concluded that some of her other impairments were non-severe, any error was harmless.”); Pailin

v. Colvin, 2013 WL 5924972, *2 (E.D. Pa. Nov. 5, 2013) (“where the ALJ found that Plaintiff

suffers from even one severe impairment, any failure on the ALJ’s part to identify other conditions

as severe does not undermine the entire analysis”). The ALJ here found that Durst satisfied Step

Two and proceeded on to Step Three. The ALJ then thoroughly discussed Plaintiff’s HIV/AIDS

in formulating her RFC. The ALJ discussed her CD4 as well as her viral load, pointing to records

for dates spanning from 2014 through 2019. (R. 1910–12). While Plaintiff argues in her Reply

Brief that based her finding only on Plaintiff’s CD4 count, without consideration of her viral load,

this is belied by the ALJ’s opinion, which specifically discusses the periods during which her viral

load was and was not detectable. (R. 1911). We do not find error in the ALJ’s Step Two finding.

This argument does not provide a basis for remand.

   B. Claim that the ALJ erred in rejecting “the opinion of the treating certified registered

       nurse practitioner” (Pl. Br. at 14)

       Plaintiff argues that “the ALJ assigned ‘little weight’ to Ms. Paik’s opinion for erroneous

reasons.” (Pl. Br. at 16). While the ALJ considered Ms. Paik’s opinion as an “‘other’ medical

source opinion pursuant to SSR 06-03p,” as instructed by this court in ordering remand, Plaintiff

argues that the ALJ should have assigned the opinion “significant weight using the factors set forth

in 20 C.F.R. § 416.927(d).” Plaintiff explains that there are circumstances where it may be

appropriate to give greater weight to an “other” medical source, than an “acceptable medical




                                                12
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 13 of 18




source.” (Pl. Br. at 16). While it is true that it is permissible to give Ms. Paik’s opinion greater

weight, it is not mandatory.

       The ALJ summarized Grace Paik, CRNP’s opinion:

               In October 2014, Grace Paik, CRNP opined that the claimant could
               frequently lift less than 10lbs and occasionally life 10lbs, stand and
               walk 3 hours in an 8 hour workday, sit 3 hours in an 8 hour workday,
               must alternate positions every 30 minutes, must be able to shift
               positions at will, could occasionally twist, stoop, crouch, climb
               stairs, and climb ladders, is limited in pushing and pulling, must
               avoid concentrated exposure to humidity and noise, avoid moderate
               exposure to temperature extremes, and avoid all exposure to
               wetness, fumes, odors, dusts, gases, poor ventilation, and hazards.
               Further that she would likely be absent once month [sic]. Stated
               reasoning for the limitations in the form included back pain, anemia,
               AIDS, and chronic Hepatitis C.
(R. 1916).

       Contrary to Plaintiff’s assertion, the ALJ did consider the factors enumerated in 20 C.F.R.

§ 416.927. The ALJ noted the “length of treatment,” writing that “Ms. Paik treated the claimant

at the Lax Center for HIV/AIDS and other conditions from 2014–2016.” (R. 1916). The ALJ also

acknowledged specialization, noting that “[a]s she is employed as a CRNP at an HIV/AIDS

treatment facility, it is assumed she has expertise in that area of medicine.” (R. 1916). After

acknowledging these factors, the ALJ concluded that “[h]owever, her assessment is not supported

or consistent with a rationale based on objective findings from her notes, or notes form other

treating sources, that would warrant the degree of limitations she espoused.” (R. 1916).

       The ALJ explained that she gave the opinion “little weight for several reasons.” (R. 1915).

Specifically, she stated that “the evidence does not support the stated restrictions” and that her

infections “did not result in any functional limitations.” (R. 1915). She noted that her “[p]hysical

examinations revealed unlabored breathing, no edema, a normal gait, appropriate affect, and a

normal heart rate and rhythm.” (R. 1915). Further, while certain “[r]ecords from September 2014




                                                13
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 14 of 18




reflect complains of fatigue . . . she subsequently routinely denied the same to Ms. Paik for the

majority of the alleged period of disability.” (R. 1915–16). The ALJ also pointed to records in

which she “repeatedly denied fevers, chills, joint pain, joint swelling, and muscular weakness.”

(R. 1916). She noted the effects of treatment in that her anemia “improved with treatment,” and

Her Hepatitis C “was asymptomatic” and her “after starting treatment she merely complained of

being ‘a little tired.’” (R. 1916). On the other hand, she noted lack of treatment for certain of the

issues Paik relied on, explaining that “[t]he record contains no sustained treatment for neck, back

shoulder, or knee pain.” (R. 1916). Based on the thorough explanation from the ALJ we cannot

accept that the ALJ’s assignment of “little weight” to Paik’s opinion was unsupported by

substantial evidence.

   C. Claim that the ALJ erred in rejecting “the opinion of the treating psychotherapist

       and nurse practitioner regarding the nature and severity of Plaintiff’s mental

       impairments” (Pl. Br. at 17)

       Plaintiff argues that the ALJ erred in awarding “little weight” to an opinion by Nurse

Practitioner Christina Kucher and psychotherapist Kandice Witherspoon. (Pl. Br. at 17). The ALJ

pointed to specific recommendations Kucher and Witherspoon made and indicated contradictions

in the record. First, the ALJ noted that while they found that Plaintiff could not “maintain attention

for 2-hour segments,” “the records show a logical and goal directed thought process, focused

concentration, and good memory.”       (R. 1915). While the opinion “identif[ied] poor sleep and

trouble making decisions” the ALJ explained that “the records around that time note stable sleep

and good insight and judgments.” (R. 1915). The ALJ then explained her rationale for finding the

“degree of absences . . . to be an overestimate,” explaining that she “generally attended her weekly

therapy appointments as scheduled, dependably watched children, and had improved symptoms




                                                 14
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 15 of 18




with treatment.” (R. 1915). The ALJ found it “difficult to reconcile [their] finding the claimant

unable to complete a workday or week without interruption from psychologically based symptoms

given the fact that she did not require any psychiatric hospitalization or repeated emergency

interventions.” (R. 1915). Finally, the ALJ noted that “the opinion was only rendered 6-7 months

after the claimant was free from substances.” (R. 1915).

        Plaintiff asserts that “[t]he ALJ’s reasoning was erroneous.” (Pl. Br. at 18). Plaintiff

describes three specific reasons for this position. First, Plaintiff points to records from Dr. Julia

Curicio-Alexander as well as “other treatment records,” claiming that they support the opinion.

(Pl. Br. at 18–19). Then she argues that contrary to the ALJ’s suggestion “Ms. Durst’s ability to

attend outpatient treatment, help her sister with child care on an unpaid basis, and avoid hospital

treatment does not equate to an ability to handle the stress of a workplace on a 40 hour per week

basis, contrary to the ALJ’s lay opinion.” (Pl. Br. at 21). Finally, Plaintiff disputes the significance

of the fact that the opinion “was only rendered 6-7 months after the claimant was free from

substances.” (Pl. Br. at 21).

        1. Consistent Treatment Records

        Plaintiff argues that the ALJ failed to consider records from psychologist Julia Curcio-

Alexander and that “Dr. Curcio Alexander’s findings support the opinion of Ms. Kucher and Ms.

Witherspoon, but the ALJ overlooked this fact.” (Pl. Br. at 18). It is clear from the ALJ’s opinion

that the ALJ did not “overlook[]” the records from Dr. Curcio-Alexander, as the ALJ dedicated an

entire paragraph to discussion of these July through October 2014 records. (R. 1912). Further,

the ALJ, in awarding this opinion little weight, stated that “the restrictions are not entirely

supported by the corresponding records.” (R. 1915). The fact that there were also records that




                                                  15
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 16 of 18




may have supported the opinion does not negate the examples of inconsistency that the ALJ cited

to assessing the weight to give Kucher and Witherspoon’s opinion.

       Plaintiff also argued that “other treatment records support the assessment of Ms. Kucher

and Ms. Witherspoon.” (Pl. Br. at 19). She pointed to a “biopsychosocial evaluation” that

indicated “depression and poor coping skills,” that she lacks “insight” and energy,” and that she

has “poor anger management skills.” (Id.). She also cites that her “GAF was assessed at 48,”

which she says “connotes ‘serious symptoms or any serious impairment in social, occupational, or

school functioning.’” (Id.). We note that the ALJ discussed this July 2014 evaluation, which was

conducted based on a referral “to Wedge Medical Center’s Drug and Alcohol Programs by her

probation officer.” (R. 1912). In addition to her “lack [of] energy, anger outbursts, feelings of

hopelessness, generalized feelings of anxiety and feelings of shame and guilt,” the ALJ noted that

this record also indicated that “she reported that with medications, her depression and sleep issues

were stabilized,” and that “[o]n formal mental status examination, her memory was good, thought

process normal and logical, and judgment and insight fair.” (R. 1912). The ALJ discussed

Plaintiff’s Global Assessment Functioning (GAF) scores from 2013 and 2014, noting “scores of

48 and 59 within the record.” (R. 1916). The ALJ also gave those scores “little weight, given that

“[t]he DSM-V has removed the GAF scoring scale from its diagnostic criteria because of its

unreliability” and that “[t]he GAF score was not designed to be used for adjudicative

determinations.” (R. 1916). The ALJ clearly considered the records that Plaintiff is pointing to.

They do not demonstrate that the ALJ’s award of “little weight” was erroneous as the ALJ pointed

to other records in support of her determination. Plaintiff essentially asks us to re-weigh the

evidence. This is not for use to do, as our obligation is only to determine whether the ALJ’s

decision is supported by substantial evidence. We conclude that it is.




                                                16
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 17 of 18




       2. “[S]tress of a workplace on a 40 hour per week basis”

       Plaintiff argues that “Ms. Durst’s ability to attend outpatient treatment, help her sister with

childcare on an unpaid basis, and avoid hospital treatment does not equate to an ability to handle

the stress of a workplace on a 40 hour per week basis.” (Pl. Br. at 21). Consideration of the

activities that Plaintiff engages in is permissible. Hock v. Comm’r Soc. Sec., 646 F. App’x 171,

174 (3d Cir. 2016) (Finding treatment notes that Plaintiff “worked at her father’s body shop

answering and directing calls for approximately ten hours a week and that she regularly babysat

her friend's young children . . . were inconsistent with [doctor’s] finding that [Plaintiff] had a

marked limitation on normal workday and workweek activities).

       3. Timing of Opinion

       The timing of the opinion is a permissible consideration. Plaintiff points to an opinion

from 2018 from Yandama Bangura, claiming that it corroborates Ms. Kucher and Ms.

Witherspoon’s opinion. (Pl. Br. at 21). Again, Plaintiff is asking us to reweigh the evidence. It

was permissible for the ALJ to take into consideration that the opinion “was only rendered 6-7

months after the Plaintiff was free from substances” where the opinion listed in explanation for

categorizing certain skills as fair or poor that she had “recently completed a drug and alcohol

program (Sept 2014), and that she was “drug free for 6 months.” (R. 1822).

   D. Claim that the ALJ erred in finding that Plaintiff was able to “perform light work”

       Plaintiff argues that she should have been limited to sedentary work, which would result in

a “finding of disability.” (Pl. Br. at 23–24). She argues that she should have been found disabled

based on “the limitations assessed by Ms. Paik, Ms. Kucher and Ms. Witherspoon, as the VE

testified that such limitations “would preclude all work.” (Pl. Br. at 24). As the Plaintiff explains,

however, “[t]he ALJ’s hypothetical omitted those credibly established limitations.” (Id.).




                                                 17
         Case 2:19-cv-02101-DS Document 21 Filed 09/11/20 Page 18 of 18




       As addressed in the previous two claims, the ALJ’s decision to award statement “little

weight” to Ms. Paik’s opinion as well as Ms. Kucher and Ms. Witherspoon’s opinion was

supported by substantial evidence. As such, it was not error for the ALJ to fail to propose

hypotheticals to the VE with the limitations that she did not credit.

V.     CONCLUSION

       We see no basis for a remand in this case under Sentence Four of 42 U.S.C. § 405(g). The

ALJ complied with his obligation to evaluate the evidence and explain why he relied on the

evidence he did. While he found Plaintiff’s HIV/AIDS a non-severe impairment at Step Two, the

ALJ analysis proceeded beyond Step Two. He explained his award of “little weight” to opinions

by Ms. Paik and Ms. Kucher and Ms. Witherspoon based on comparison to the medical records.

Finally, he supported his finding that Plaintiff could perform light work, with particular additional

limitations. As such, we will deny Plaintiff’s motion. An appropriate order follows.


                                                      BY THE COURT:


                                                      David R. Strawbridge, USMJ_
                                                      DAVID R. STRAWBRIDGE
                                                      United States Magistrate Judge




                                                 18
